Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21–41 have been submitted for examination.  
Claims 21–41 have been examined and rejected. 

Claim Interpretation - 35 USC § 101
Claims 37–40 set forth a “one or more computer readable media” The specification as originally filed defines the computer readable media as “As defined herein, the computer readable media does not include transitory media, such as modulated data signals and carrier waves.” at [0151]. This limitation is interpreted as eligible subject matter. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “module” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. For example, claims 29–36 refer to “a playing state acquisition module”, “a reference terminal determination module”, and “a play control module” without sufficient structure to exclude a 35 U.S.C. 112(f) interpretation. Therefore, claims 29–36 are interpreted as invoking 35 U.S.C. 112(f). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29, 37, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 10,999,645.

US 17/214,198  Claim 1
US 10,999,645  Claim 1
A method implemented by one or more computing devices, the method comprising: 
A method implemented by one or more computing devices, the method comprising: 

obtaining a playing state of at least one terminal of a plurality of terminals playing a video; 
obtaining playing progresses of a plurality of terminals playing a video;
obtaining playing progresses of the plurality of terminals; 
determining a reference terminal from the plurality of terminals according to the playing progresses; and 
determining a reference terminal from the plurality of terminals according to the playing progresses of the plurality of terminals; and 
adjusting the playing progress of at least one terminal of the plurality of terminals according to the playing progress of the reference terminal until the playing progress of the at least one terminal satisfies a first preset condition.
controlling a playing progress of the at least one terminal of the plurality of terminals according to the reference terminal when the playing state meets a preset condition.


Claims 21, 29, 37, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 10,999,645. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 21 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21–26, 28–34, 36–39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over “An application-level QoS comparison of inter-destination synchronization schemes for continuous media multicasting,” Nunome et al., IEEE Global Telecommunications Conference, vol.7, 2003. pp. 3602-3608 (hereinafter, Nunome) in view of Van Der Schaar (US 2003/0091322).
Regarding claims 21, 29, 37, and 41, Nunome discloses:
An apparatus comprising: one or more processors; memory; (Nunome, p. 3603, “The VTR algorithm assumes no exact knowledge of the network delay jitter; by utilizing the timestamp provided to each MU at the source, it adaptively changes the buffering time according to the amount of delay jitter of MUs received at the destination.”, p. 3603, “When inter–destination synchronization control is applied, however, a constant delay value δ instead of individual buffering times Jmax’s is used commonly to all the destinations; this is referred to as the target delay time, which is defined as the time from the moment an MU is generated until the instant the MU should be output.”, p. 3603, “The purpose is to adjust the output timing of the succeeding MUs among all the destinations”)
a playing state acquisition module (Nunome, p. 3603, “Inter–destination synchronization is achieved by adjusting the MU buffering time at each destination so that its output timing can be the same at all the destinations.”) stored in the memory and executed by the one or more processors to obtain playing progresses (Nunome, p. 3604, “Each slave destination gradually adjusts its own total slide time to the reference one received from the master destination. It is performed in the same way as that for a destination under the synchronization maestro scheme.”, p. 3603, “When the synchronization maestro receives the total slide time or recommended one from each destination, it determines the reference value of the total slide time as the reference output timing. This is performed by comparing the output timings received from the destinations. Then, the maestro multicasts the information of the reference total slide time to all the destinations when the time is changed. It also multicasts the information at regular intervals (say, 5 seconds). Each destination gradually adjusts its own total slide time to the reference one when it receives the information on the reference output timing. Parameters r4 and r5 [12] are defined in order to adding and subtracting the total slide time, respectively.”) of a plurality of terminals playing a video; (Nunome, p. 3604, “This scheme uses the total slide time or the recommended total slide time at the master destination as the reference total slide time of all the destinations. When the reference output timing is changed, the master destination sends it to all the slave destinations. In addition, the master destination periodically sends the total slide time for recovering loss of control packets (every 5 seconds in our simulation).”) 
a reference terminal determination module stored in the memory and executed by the one or more processors to determine a reference terminal (Nunome, p. 3604, “Each slave destination gradually adjusts its own total slide time to the reference one received from the master destination. It is performed in the same way as that for a destination under the synchronization maestro scheme.”, p. 3603, “When the synchronization maestro receives the total slide time or recommended one from each destination, it determines the reference value of the total slide time as the reference output timing. This is performed by comparing the output timings received from the destinations. Then, the maestro multicasts the information of the reference total slide time to all the destinations when the time is changed. It also multicasts the information at regular intervals (say, 5 seconds). Each destination gradually adjusts its own total slide time to the reference one when it receives the information on the reference output timing. Parameters r4 and r5 [12] are defined in order to adding and subtracting the total slide time, respectively.”) from the plurality of terminals according to the playing progresses; (Nunome, p. 3604, “This scheme uses the total slide time or the recommended total slide time at the master destination as the reference total slide time of all the destinations. When the reference output timing is changed, the master destination sends it to all the slave destinations. In addition, the master destination periodically sends the total slide time for recovering loss of control packets (every 5 seconds in our simulation).”) and a play control module stored in the memory and executed by the one or more processors to adjust the playing progress (every destination outputs each MU with the same output timing and each destination has a globally synchronized clock) (Nunome, p. 3602, “The VTR algorithm is applicable to networks with unknown delay bounds by dynamically adjusting the MU rendering–time according to the network condition. It employs globally synchronized clocks.”) of at least one terminal of the plurality of terminals according to the playing progress of the reference terminal. (Nunome, p. 3603, “Inter–destination synchronization is achieved by adjusting the MU buffering time at each destination so that its output timing can be the same at all the destinations.”).
Nunome does not explicitly teach “until the playing progress of the at least one terminal satisfies a first preset condition.”.
In a similar field of endeavor Van Der Schaar teaches:
until the playing progress of the at least one terminal satisfies a first preset condition. (Van Der Schaar, ¶ [0019], “during a replay mode, one end of a PVR user sends a signal to other PVRs requesting the replay of a particular portion of the pre-recorded program stored in the respective storage medium at a specified time. Upon receiving such a request, each PVR determines the location of the sampled CC character(s) responsive to the request signal, then retrieves the corresponding video frame to be displayed at the specified time.”); 
Therefore it would have been obvious to one skilled in the art at the time the invention was made to combine the system implementing playing state acquisition module as taught by Nunome with the system for meeting preset conditions as taught by Van Der Schaar, which is motivated by “inter–destination synchronization is an indispensable function to support these applications, especially in large multicast groups”, as taught by Nunome (p. 3602) and “for synchronizing the content being displayed on two or more playback systems, such that the replay of a particular portion of the program can be performed simultaneously” as taught by Van Der Schaar (¶ [0005]) .

Regarding claims 22, and 30, the combination of Nunome and Van Der Schaar teaches:
The apparatus of claim 29, wherein the plurality of terminals log in a virtual viewing room causing the video being played on the plurality of terminals.

Regarding claims 23, and 31, the combination of Nunome and Van Der Schaar teaches:
The apparatus of claim 29, wherein the playing state acquisition module is further configured to: obtain timestamps corresponding to the playing progresses of the plurality of terminals; and determine the playing progresses of the plurality of terminals according to the timestamps. (Nunome, p. 3603, “The VTR algorithm assumes no exact knowledge of the network delay jitter; by utilizing the timestamp provided to each MU at the source, it adaptively changes the buffering time according to the amount of delay jitter of MUs received at the destination.”, p. 3603, “When inter–destination synchronization control is applied, however, a constant delay value δ instead of individual buffering times Jmax’s is used commonly to all the destinations; this is referred to as the target delay time, which is defined as the time from the moment an MU is generated until the instant the MU should be output,”, p. 3603, “After the first MU is received, the buffering time or the target delay time can be changed by the modification of the target output time of each received MU. The target output time is the time when an MU should be output.”)

Regarding claims 24, 32, and 38, the combination of Nunome and Van Der Schaar teaches:
The apparatus of claim 29, wherein the first preset condition is a difference between the playing progress of the at least one terminal and the play progress of the reference terminal being zero, and the play control module is further configured to: determine that a difference between the playing progress of the at least one terminal and the play progress of the reference terminal is greater than a first threshold; determine a speed adjustment value according to the difference; and adjust a playing speed of the at least one terminal of the plurality of terminals according to the speed adjustment value until the difference being zero. (Nunome, p. 3603, “The VTR algorithm assumes no exact knowledge of the network delay jitter; by utilizing the timestamp provided to each MU at the source, it adaptively changes the buffering time according to the amount of delay jitter of MUs received at the destination.”, p. 3603, “When inter–destination synchronization control is applied, however, a constant delay value δ instead of individual buffering times Jmax’s is used commonly to all the destinations; this is referred to as the target delay time, which is defined as the time from the moment an MU is generated until the instant the MU should be output,”, p. 3603, “After the first MU is received, the buffering time or the target delay time can be changed by the modification of the target output time of each received MU. The target output time is the time when an MU should be output.”)


Regarding claims 25, 33, and 39, the combination of Nunome and Van Der Schaar teaches:
The apparatus of claim 29, wherein the first preset condition is a difference between the playing progress of the at least one terminal and the play progress of the reference terminal being less than or equal to a second threshold, and the play control module is further configured to: determine that a difference between the playing progress of the at least one terminal and the play progress of the reference terminal is greater than a first threshold; determine a speed adjustment value according to the difference; and adjust a playing speed of the at least one terminal of the plurality of terminals according to the speed adjustment value until the difference being less than or equal to a second threshold, wherein the second threshold is less than the first threshold and is set based on the first threshold. .  (Nunome, p. 3603, “The VTR algorithm assumes no exact knowledge of the network delay jitter; by utilizing the timestamp provided to each MU at the source, it adaptively changes the buffering time according to the amount of delay jitter of MUs received at the destination.”, p. 3603, “When inter–destination synchronization control is applied, however, a constant delay value δ instead of individual buffering times Jmax’s is used commonly to all the destinations; this is referred to as the target delay time, which is defined as the time from the moment an MU is generated until the instant the MU should be output,”, p. 3603, “After the first MU is received, the buffering time or the target delay time can be changed by the modification of the target output time of each received MU. The target output time is the time when an MU should be output.”)

Regarding claims 26, and 34, the combination of Nunome and Van Der Schaar teaches:
The apparatus of claim 29, wherein the play control module is further configured to: determine that the playing progress of a first terminal of the plurality of terminals is paused; and send, to other terminals, a first instruction causing the other terminals to pause playing the video. (Nunome, p. 3604, “Each slave destination gradually adjusts its own total slide time to the reference one received from the master destination. It is performed in the same way as that for a destination under the synchronization maestro scheme.”, p. 3603, “When the synchronization maestro receives the total slide time or recommended one from each destination, it determines the reference value of the total slide time as the reference output timing. This is performed by comparing the output timings received from the destinations. Then, the maestro multicasts the information of the reference total slide time to all the destinations when the time is changed. It also multicasts the information at regular intervals (say, 5 seconds). Each destination gradually adjusts its own total slide time to the reference one when it receives the information on the reference output timing. Parameters r4 and r5 [12] are defined in order to adding and subtracting the total slide time, respectively.”)

Regarding claims 28, and 36, the combination of Nunome and Van Der Schaar teaches:
The apparatus of claim 29, wherein the reference terminal has a slowest playing progress or a fastest play progress. (Nunome, p. 3604, “Each slave destination gradually adjusts its own total slide time to the reference one received from the master destination. It is performed in the same way as that for a destination under the synchronization maestro scheme.”, p. 3603, “When the synchronization maestro receives the total slide time or recommended one from each destination, it determines the reference value of the total slide time as the reference output timing. This is performed by comparing the output timings received from the destinations. Then, the maestro multicasts the information of the reference total slide time to all the destinations when the time is changed. It also multicasts the information at regular intervals (say, 5 seconds). Each destination gradually adjusts its own total slide time to the reference one when it receives the information on the reference output timing. Parameters r4 and r5 [12] are defined in order to adding and subtracting the total slide time, respectively.”)  

Claims 27, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over “An application-level QoS comparison of inter-destination synchronization schemes for continuous media multicasting,” Nunome et al., IEEE Global Telecommunications Conference, vol.7, 2003. pp. 3602-3608 (hereinafter, Nunome) in view of Van Der Schaar (US 2003/0091322) further in view of Sandoval et al. (US 2012/0002111).
Regarding claims 27, 35, and 40, the combination of Nunome and Van Der Schaar teaches:
The apparatus of claim 34, wherein the play control module is further configured to: determine that the first terminal is disconnected from a server; (Nunome, p. 3604, “Each slave destination gradually adjusts its own total slide time to the reference one received from the master destination. It is performed in the same way as that for a destination under the synchronization maestro scheme.”, p. 3603, “When the synchronization maestro receives the total slide time or recommended one from each destination, it determines the reference value of the total slide time as the reference output timing. This is performed by comparing the output timings received from the destinations. Then, the maestro multicasts the information of the reference total slide time to all the destinations when the time is changed. It also multicasts the information at regular intervals (say, 5 seconds). Each destination gradually adjusts its own total slide time to the reference one when it receives the information on the reference output timing. Parameters r4 and r5 [12] are defined in order to adding and subtracting the total slide time, respectively.”) and send, to the other terminals, a second instruction to resume playing the video. (Nunome, p. 3603, “Inter–destination synchronization is achieved by adjusting the MU buffering time at each destination so that its output timing can be the same at all the destinations.”)
The combination does not explicitly teach “send, to the other terminals, a voting request as to whether to wait for the first terminal; receive, from the other terminals, responses on the voting request; determine that a voting result is not to wait for the first terminal;”.
In a similar field of endeavor Sandoval teaches:
send, to the other terminals, a voting request as to whether to wait for the first terminal; receive, from the other terminals, responses on the voting request; determine that a voting result is not to wait for the first terminal; (Sandoval, ¶ [0020], “The response events may correspond with triggers or other prompts to the secondary device to take some particular action or to implement some particular function in response to one or more of the triggering events, such as to display an advertisement, run an application, prompt the user to vote on a prompted question, to mark user requests with displayed content, to provide additional material regarding the content, such as actor profile, to provide links to related video, to offer the opportunity to rate the content, to offer the ability to `share` the content by sending the title or a navigable link (URL) to another person.”)
Therefore it would have been obvious to one skilled in the art at the time the invention was made to combine the system implementing playing state acquisition module as taught by Nunome with the system for meeting preset conditions as taught by Van Der Schaar, the motivation is “identifying or associating one or more response events with one or more of the triggering events” as taught by Sandoval (¶ [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426